                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                      SHERMAN DIVISION


BRANDON ISLAS, #1810457                          §

VS.                                              §           CIVIL ACTION NO. 4:17cv67

DIRECTOR, TDCJ-CID                               §

                                     ORDER OF DISMISSAL

       The above-styled and numbered civil action was heretofore referred to United States Magistrate

Judge Christine A. Nowak. The Report and Recommendation of the Magistrate Judge, which contains

proposed findings of fact and recommendations for the disposition of such action, has been presented

for consideration, and no objections thereto having been timely filed, the court is of the opinion

that the findings and conclusions of the Magistrate Judge are correct and adopts same as the

findings and conclusions of the court. It is therefore

       ORDERED that the petition for a writ of habeas corpus is DENIED and the case is

DISMISSED with prejudice as time-barred. A certificate of appealability is DENIED. All motions

by either party not previously ruled on are hereby DENIED.

              .    SIGNED this the 14th day of March, 2019.




                                                            _______________________________
                                                            RICHARD A. SCHELL
                                                            UNITED STATES DISTRICT JUDGE
